Citation Nr: 0523371	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-25 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for varicose veins of 
the right lower extremity, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from July 1955 to 
July 1958.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied an increased disability 
rating for varicose veins of the right lower extremity, 
currently evaluating as 40 percent disabling.

The veteran provided testimony in support of his appeal at a 
videoconference hearing that was chaired by the undersigned 
in May 2005.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The evidence of record fails to show that the veteran's 
varicose veins of the right lower extremity result in 
persistent ulceration 


CONCLUSION OF LAW

The criteria for an increased evaluation for varicose veins 
of the right lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7120 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in February 2003, and prior to the initial 
adjudication of the claim on appeal, the RO advised the 
veteran of the essential elements of the VCAA.  The veteran 
was advised that VA would make reasonable efforts to help him 
get the evidence necessary to substantiate his claim for an 
increased ratings, but that he must provide enough 
information so that VA could request any relevant records.  

The veteran was advised of the evidence that VA had 
requested.  He was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  
He was specifically advised of the type(s) of evidence needed 
to establish his claim for an increased rating.  The RO also 
requested that he submit anything else to VA that he felt 
would support his claim.  The February 2003 letter therefore 
provided the notice of all four elements that were discussed 
above.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The April 2003 rating decision, August 2003 Statement of the 
Case (SOC), and January 2005 Supplemental Statement of the 
Case (SSOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim for an increased 
rating.  The August 2003 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Medical records have been obtained from the Jackson VA 
Medical Center (VAMC).  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claim on appeal.  Although he intimated at 
his May 2005 hearing that there could be treatment records 
from the Jackson VAMC, the veteran did not indicate that 
these records contained any evidence that would provide a 
basis for assigning a higher disability rating (i.e., reflect 
treatment for persistent ulcerations).  VA examinations were 
conducted in March 2003 and July 2004 for the purpose of 
determining the nature and severity of the veteran's varicose 
veins.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The provisions of 38 U.S.C. § 7104 indicate that Board 
decisions must be based on the entire record, with 
consideration of all the evidence.  In Timberlake v. Gober, 
14 Vet. App. 122 (2000), the Court held, in pertinent part, 
that the law requires only the Board address its reasons for 
rejecting evidence favorable to the claimant.  The Federal 
Circuit has also held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection for varicose veins of the right lower 
extremity was awarded in July 1963.  A noncompensable 
disability evaluation was assigned.  By a rating action dated 
in February 1998, the noncompensable disability rating was 
increased to 20 percent.  Thereafter, in August 1999, the RO 
assigned a 40 percent disability rating for the veteran's 
varicose veins of the right lower extremity.  That 40 percent 
rating has remained in effect since that time.

The criteria of DC 7120 provides a 40 percent evaluation for 
varicose veins that are manifested by persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is warranted for 
varicose veins involving symptoms of persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent evaluation is assigned 
for varicose veins when there is evidence of massive board-
like edema with constant pain at rest.  

A note following DC 7120 directs that the evaluations are for 
involvement of a single extremity.  Where more than one 
extremity is involved, each extremity is to be evaluated 
separately and combined under 38 C.F.R. § 4.25 using the 
bilateral factor under 38 C.F.R. § 4.26, if applicable.  The 
veteran states that he has varicose veins in his left leg, 
but they are not service-connected.

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disorder.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

As noted above, the essential element of the criteria for a 
60 percent rating, which distinguishes it from the criteria 
of a 40 percent rating, is persistent ulceration.  The report 
of March 2003 VA examination indicated that the veteran had 
an ulcer under his second toe of the right foot, which was 
necrotic at the top and measured 1.5cm by 1.5cm.  However, 
when he was examined in July 2004, the veteran was noted to 
have recovered from the ulcer.  The physical examination 
conducted at that time indicated that there were no ulcers of 
the right lower extremity present.  

Treatment records from the Jackson VAMC dated between May 
2002 and December 2005 show only treatment for the one ulcer, 
that the ulcer resolved with treatment, and that there was no 
recurrence.  In other words, the medical evidence of record 
fails to document persistent ulcers.  The veteran does not 
contend otherwise.  Rather, during his personal hearing 
before the undersigned, he complained that his varicose veins 
had become larger, and that the swelling had increased.  He 
made no reference to ulcers let alone persistent ulcers.  

In the absence of evidence of persistent ulceration, the 
current findings do not more nearly approximate or equate to 
the criteria for a 60 percent rating.  An increased 
evaluation for varicose veins of the right lower extremity is 
therefore not warranted.  The evidence is not equipoise as to 
warrant application of the benefit of the doubt doctrine. 38 
C.F.R. § 3.102 (2004).

During his personal hearing, the veteran maintained that the 
disability of his right lower extremity had worsened over the 
past year.  The Board has considered this statement and 
whether the matter should be remanded for the purpose of 
conducting a new VA examination.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991) (the status of a disability is a 
medical determination which must be made from the records, 
without resort to independent medical judgment by the Board).  
The basis for denying an increased rating for varicose is the 
absence of medical evidence documenting persistent 
ulcerations due to the varicose veins.  

Significantly, the veteran did not make any assertion during 
his personal hearing that he suffered from persistent 
ulcerations.  Rather, he argued that the size of the varicose 
veins and the swelling in his leg had increased, and that his 
problems with cramping and burning had worsened.  However, 
the size of the varicose veins and the swelling have already 
been considered.  Similarly, his complaints of cramping and 
swelling were attributed to non-service-connected peripheral 
vascular disease.  Thus, absent any indication that the 
veteran now experiences persistent ulcerations, the Board 
finds there would be no probative value delaying resolution 
of the case for an additional VA examination.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized due to his service-
connected varicose veins.  There is also no objective 
evidence of that the varicose veins of the veteran's lower 
right extremity, in and of itself, has resulted in marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.

ORDER

Entitlement to an increased evaluation for varicose veins of 
the right lower extremity is denied.



	                        
____________________________________________
	LINDA ANNE HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


